            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

FARM CREDIT LEASING SERVICES
CORPORATION                                                     PLAINTIFF

v.                         No. 3:17-cv-336-DPM

CARROLL R. BARR                                              DEFENDANT

                                  ORDER
      Carroll Barr wants a jury trial on Farm Credit's claim that he
violated a lease of a self-propelled sprayer. FED. R. CIV. P. 38(b). Farm
Credit says that Barr waived his right to a jury when he signed the
lease-which includes a jury waiver. But Barr has maintained since this
case began that he didn't sign the lease. NQ 7 at 1-3; NQ 1-8 at 4. Farm
Credit is right that a litigant can waive a jury trial. E.g., Bank of America,
N.A. v. JB Hanna, LLC, 766 F.3d 841, 849 (8th Cir. 2014). Here, though,
there seems to be a genuine factual dispute about whether Barr did so.
The case presents a formation question: What are the terms of the
parties' contract?    A jury must therefore decide what the parties
intended. E.g., Watkins Inc. v. Chilkoot Distributing, Inc., 655 F.3d 802,
805 (8th Cir. 2011) (Minnesota law); Grayson & Grayson, P.A. v. Couch,
2012 Ark. App. 20, at 13-14, 388 S.W.3d 96, 104-05 (Arkansas law).
Motion, NQ 13, granted. The Final Scheduling Order, NQ 11, is amended.
We'll have a jury trial.
So Ordered.


                    D.P. Marshall ~
                    United States District Judge




              -2-
